 Case 8:17-cv-01555-JDW Document 49 Filed 10/20/20 Page 1 of 6 PageID 35760




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:

KRAZ, LLC,                                                     Bankr. No. 8:15-bk-7039-MGW

      Debtor.
_______________________________________/

BRANCH BANKING AND TRUST
COMPANY,

         Appellant,

v.
                                                                   Case No. 8:17-cv-1555-T-27
KRAZ, LLC,

      Appellee.
_______________________________________/

                                            ORDER

         BEFORE THE COURT is Appellant Branch Banking and Trust Company’s Motion to

Tax Attorney’s Fees and Costs (Dkt. 41), and Kraz, LLC’s Response (Dkt. 44). Upon

consideration, the motion is DENIED without prejudice.

         This appeal stems from Kraz’ bankruptcy proceedings and its adversary proceeding against

Appellant Branch Banking and Trust Company (BB&T). The case history is outlined in the order

vacating the bankruptcy court’s final judgment. (Dkt. 38). In short, it was determined on appeal

that because BB&T’s inaccurate estoppel letters did not modify Kraz’ contractual obligation to

pay post-maturity default interest and Kraz never tendered the balloon payment to BB&T, the

bankruptcy court erred in denying BB&T post-maturity default interest. (Id. at 6-11). Second, the

bankruptcy court erred in finding that res judicata barred BB&T’s claim for reimbursement of the

                                                1
 Case 8:17-cv-01555-JDW Document 49 Filed 10/20/20 Page 2 of 6 PageID 35761




advanced property taxes. (Id. at 11-15). Finally, the bankruptcy court lacked authority to enter final

judgment on Kraz’ breach of contract claim. (Id. at 17-18). Accordingly, the final judgment was

vacated, and the matter was remanded for further proceedings. (Id. at 19).

       BB&T now seeks attorney’s fees and costs under Rule 54 of the Federal Rules of Civil

Procedure, Rule 8021 of the Federal Rules of Bankruptcy Procedure, Local Rule 4.18, and Fla.

Stat. § 57.105. (Dkt. 41). Kraz responds that BB&T “is not entitled to be awarded fees at this time,

if at all,” and objects to the request for costs. (Dkt. 44 at 1). Upon review, BB&T’s request for

attorney’s fees is, at best, premature, and the request for costs suffers various shortcomings.

Attorney’s Fees

       BB&T contends that it is entitled to attorney’s fees and non-taxable costs because “(a) it is

undisputed that the subject loan documents between BB&T and Kraz expressly contained

attorney’s fees and costs provisions; (b) BB&T requested and preserved its entitlement to

attorney’s fees and costs in its pleadings filed in the bankruptcy case and the adversary case; and

(c) BB&T prevailed in the appeal as the Order reversed Counts I and II of the Final Judgment.”

(Dkt. 41 at 5). Kraz responds that BB&T is not entitled to attorney’s fees because “[t]his

proceeding is before the Court under bankruptcy appellate, not original, jurisdiction. BB&T is not

entitled to attorney’s fees under Rule 54(d)(2) because this Court’s order vacating the bankruptcy

judgment and remanding for further proceedings is not a ‘judgment’ under that rule. . . . In any

event, because this Court has ordered remand, it is too early to declare a prevailing party.” (Dkt.

44 at 3-4 (citations omitted)). Kraz is correct that BB&T’s request is premature.

       Indeed, BB&T does not identify a statutory basis or specific contractual provision that

entitles it to attorney’s fees based on this matter being remanded to the bankruptcy court for further


                                                  2
 Case 8:17-cv-01555-JDW Document 49 Filed 10/20/20 Page 3 of 6 PageID 35762




proceedings. Generally, a party is not entitled to attorney’s fees absent express statutory or

contractual authority. In re Martinez, 416 F.3d 1286, 1288 (11th Cir. 2005); see also Int’l Fid. Ins.

Co. v. Americaribe-Moriarty JV, 906 F.3d 1329, 1335 (11th Cir. 2018). BB&T’s reliance on Rule

54, Fed. R. Civ. P., which requires a movant to “specify the judgment and the statute, rule, or other

grounds entitling the movant to the award,” is unavailing. See Morsette v. Brewster, No. 1:13-CV-

11-AT, 2013 WL 12111104, at *2-3 (N.D. Ga. Oct. 31, 2013) (noting that Rule 54 does not entitle

a party to attorney’s fees). Further, Local Rule 4.18 merely addresses the timing of motions for

attorney’s fees. See Royal Surplus Lines Ins. Co. v. Coachmen Indus., Inc., 229 F.R.D. 695, 696

(M.D. Fla. 2005). And Rule 8021, Fed. R. Bankr. P., relates to taxable costs, not attorney’s fees.

See In re Benham, 220 F. Supp. 3d 1033, 1042-43 (C.D. Cal. 2016).

       Last, BB&T relies on Fla. Stat. § 57.105(7), which provides that “[i]f a contract contains a

provision allowing attorney’s fees to a party when he or she is required to take any action to enforce

the contract, the court may also allow reasonable attorney’s fees to the other party when that party

prevails in any action, whether as plaintiff or defendant, with respect to the contract.” However,

rather than identify the relevant provision, BB&T asserts without specificity that the “subject loan

documents between BB&T and Kraz expressly contained attorney’s fees and costs provisions.”

(Dkt. 41 at 5). And although the note does include a provision that allows for attorney’s fees

incurred in its enforcement,1 BB&T does not explain why it is appropriate, at this stage, to award


       1
           The note provides that

             Maker shall pay all costs incurred by the holder of this Note in enforcing or collecting this
             Note and enforcing each agreement executed in connection with this Note (including the
             Mortgage or any other agreement under which real or personal property is pledged as
             security for this Note), including without limitation all attorneys’ fees, costs, and expenses
             incurred in all matters of interpretation, enforcement, and collection, before, during, and
             after demand, suit, proceeding, trial, appeal, and post-judgment collection efforts as well
             as all costs and fees incurred by the holder of this Note in connection with any bankruptcy,
                                                           3
 Case 8:17-cv-01555-JDW Document 49 Filed 10/20/20 Page 4 of 6 PageID 35763




it attorney’s fees incurred on appeal under this provision and Fla. Stat. § 57.105(7).2 Although

BB&T notes that it “requested and preserved its entitlement to attorney’s fees and costs in its

pleadings filed in the bankruptcy case and the adversary case,” both cases are ongoing. (Dkt. 41 at

5). Indeed, BB&T has asserted that it “reserves its rights to any additional award of attorney’s fees

and costs as the prevailing party in this matter as preserved by its pleadings filed in the bankruptcy

case and adversary case until such time as any and all issues regarding the finality of the Final

Judgment are resolved.” (Dkt. 41 at 2). And as Kraz observes, because the matter was remanded

for further proceedings, this court’s order was not “final” for purposes of an appeal to the Eleventh

Circuit. (Dkt. 44 at 3).

         Further, “[i]n order to obtain prevailing party fees pursuant to section 57.105(7), the

moving party must prove (1) that the contract provides for prevailing party fees, (2) that both the

movant and opponent are parties to that contract, and (3) that the movant prevailed.” Harris v.

Bank of New York Mellon, No. 2D17-2555, 2018 WL 6816177, at *2 (Fla. 2d DCA Dec. 28, 2018).

It is not clear at this stage whether BB&T is the prevailing party of the bankruptcy proceeding and

adversary proceeding. See Barnes v. Home Equity Mortg. Corp., No. 07-61552-CIV, 2008 WL

11399617, at *4 (S.D. Fla. Mar. 24, 2008) (comparing a bankruptcy appeal to an interlocutory




             reorganization, or similar proceeding (including efforts to obtain relief from any stay) if
             Maker or any other person or entity liable for the indebtedness represented by this Note
             becomes involved in any bankruptcy, reorganization, or similar proceeding.

(Dkt. 16-261 at 4).
         2
            In Florida, a “contractual attorney’s fee provision must be strictly construed.” B & H Constr. & Supply Co.,
Inc. v. Dist. Bd. of Trustees of Tallahassee Cmty. Coll., 542 So. 2d 382, 387 (Fla. 1st DCA 1989). And “if an agreement
for one party to pay another party’s attorney’s fees is to be enforced it must unambiguously state that intention and
clearly identify the matter in which the attorney’s fees are recoverable.” Sholkoff v. Boca Raton Cmty. Hosp., Inc., 693
So. 2d 1114, 1118 (Fla. 4th DCA 1997).

                                                           4
 Case 8:17-cv-01555-JDW Document 49 Filed 10/20/20 Page 5 of 6 PageID 35764




appeal in finding that party who obtained remand on appeal was not entitled to fees under Fla. Stat.

§ 57.105(7)). Indeed, although the bankruptcy court’s final judgment was vacated, the matter was

remanded for further proceedings, including resolution of BB&T’s reimbursement claim for paid

property taxes. Additionally, rather than enter judgment in BB&T’s favor on Kraz’ breach of

contract claim, the bankruptcy court’s judgment was vacated.

         Accordingly, absent identification of any specific statutory or contractual basis to award

attorney’s fees based on this matter being remanded for further proceedings, it is inappropriate to

award BB&T attorney’s fees and non-taxable costs incurred on appeal at this time.3

Taxable Costs

         BB&T seeks taxable costs under Rule 8021, Fed. R. Bankr. P., which provides that

             (1) if an appeal is dismissed, costs are taxed against the appellant, unless
             the parties agree otherwise;
             (2) if a judgment, order, or decree is affirmed, costs are taxed against the
             appellant;
             (3) if a judgment, order, or decree is reversed, costs are taxed against the
             appellee;
             (4) if a judgment, order, or decree is affirmed or reversed in part, modified,
             or vacated, costs are taxed only as the district court . . . orders.

(Dkt. 41 at 5-6).4 The following costs are “taxable in the bankruptcy court”:

             (1) the production of any required copies of a brief, appendix, exhibit, or
             the record;

         3
           Moreover, as Kraz observes, BB&T seeks attorney’s fees for matters that appear unrelated to this action.
(Dkt. 44 at 4-5); (Dkt. 41 at 12-15).
         4
            BB&T filed a Notice of Filing Bill of Costs “pursuant to Rule 8021” in the adversary proceeding. See Case
No. 8:15-ap-655-MGW, ECF: 283. To the extent BB&T contends it is also entitled to costs under Fed. R. Civ. P.
54(d), it is unnecessary to resolve this contention, since Rule 8021 provides for entitlement to costs following a
bankruptcy appeal. See In re Benham, 220 F. Supp. 3d at 1038 (noting that “Part VIII of the [Fed. R. Bankr. P.] ‘govern
the procedure in a United States district court . . . on appeal from a judgment, order, or decree of a bankruptcy court.’
This includes Fed. R. Bankr. P. 8001 through 8028.” (citations omitted)); In re Manhattan Inv. Fund Ltd., 421 B.R.
613, 616 (S.D.N.Y. 2009) (rejecting application of Fed. R. Civ. P. 54(d) and concluding that former Rule 8014 “alone
governs the issue at hand”). And BB&T cites no authority supporting its contention that costs may be taxed following
a bankruptcy appeal under Fed. R. Civ. P. 54(d).
                                                           5
 Case 8:17-cv-01555-JDW Document 49 Filed 10/20/20 Page 6 of 6 PageID 35765




            (2) the preparation and transmission of the record;
            (3) the reporter’s transcript, if needed to determine the appeal;
            (4) premiums paid for a bond or other security to preserve rights pending
            appeal; and
            (5) the fee for filing the notice of appeal.

Fed. R. Bankr. P. 8021(c). However, BB&T’s bill of costs is inconsistent with the attached

itemization and documentation and its motion, which include items that are not provided for by

Rule 8021, such as airfare. (Dkt. 42 at 1, 3); (Dkt. 41 at 17). Further, as to the premium paid for a

bond, in its motion BB&T listed an “estimated amount of $47,121.00 on the related cost schedule”

but includes no such item on its bill of costs. (Dkt. 42 at 1); (Dkt. 41 at 5 n.1, 17). And although

BB&T explains that it is “in the process of obtaining the information regarding the premiums paid

from the party issuing the subject appellate bond and will supplement this Motion accordingly,”

(Dkt. 41 at 5 n.1), BB&T has failed to provide supplemental information or cite authority

supporting its contention that such estimated costs can be taxed.

        In summary, the request to tax costs is due to be denied. Should BB&T decide to refile its

motion, it is directed to respond to Kraz’ contention that, because this court vacated the bankruptcy

court’s final judgment, costs are taxed only as this court orders. See (Dkt. 44 at 2).

        Accordingly, BB&T’s Motion to Tax Attorney’s Fees and Costs (Dkt. 41) is DENIED

without prejudice.

                 DONE AND ORDERED this 20th day of October, 2020.




                                               /s/ James D. Whittemore
                                               JAMES D. WHITTEMORE
                                               United States District Judge

Copies to: Counsel of Record

                                                  6
